PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/722,264
Filing Date: 27 May 2015
Appellant(s): Bimson et al.



__________________
Rick A. Toering
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/07/2021 appealing from the office action mailed 02/14/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/14/2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Beginning on page 6 of the appeal brief (hereinafter, “The brief”) Appellant argues the following issues which are accordingly addressed below:

Appellant argues that “The Examiner relies on Poston to teach the bulk of the features of the claims in the Application. Poston describes systems and methods for searching a database for objects by:
assigning a plurality of attributes to each of a plurality of objects in a collection; assigning each of the attributes to a kind; receiving a search query including at least one attribute specified by [the] user; [and] displaying a list of kinds associated with attributes specified by the user (Poston, Abstract). 
Poston describes the differences between “attributes” and “kinds” and how they are used:
[0027] The Attributes and Kinds are used in two ways. First, the grouping of Attributes into Kinds speeds up searches in that testing objects to determine if the objects have a particular Attribute is not performed if the objects do not have Attributes of that Kind associated with the object to be tested. For example, if a user specified an Attribute of 'horror' in a search query, testing objects such as recordings for the 'horror' Attribute could be avoided by first determining that recordings do not have Attributes of that Kind. Second, Attributes, Kinds and item identifiers are used to display search results in a mutable, hierarchical format such as a tree, nested overlapping regions, or other presentation, that allows users to quickly locate objects relevant to their search. The hierarchical format is independent of factors such as location of an object in a hierarchical structure. For example, if a user specified three Attributes in a search query, then the objects that satisfy the search result could be made available to the user by displaying Kinds (different from the Kinds associated with the Attributes specified in the search query) associated with those objects and allowing the user to select desired Attributes from among those Kinds. [The brief, page 6-7]"


In response, examiner agrees that the bulk of the feature of the claim in question is taught by Poston. Appellant does not appear to appreciate that the above cited abstract and paragraph 0027 of Poston contains the same subject matter as the claimed invention. 
For example, paragraph 0027 of Poston (see Appellant’s argument above underlined ) teaches performing a search on large heterogeneous collection of objects including files (see Poston paragraph 0003, line 1-3; paragraph 0113, lines 8-15) where attributes (equivalent to claimed term “record”) and attribute kind (equivalent to claimed term “record type”) is passed in and system displays a search results in a tree format which is dynamically generated in real-time wherein each node of the tree have indirect (also known as “logical”) or direct (also known as “physical”) relationship. 
physical nature of documents causes a wide variety of issues for organizations that slow down processes because the document cannot be located in more than one place at one time” (see the instant application at paragraph 0004, lines 7-9). Therefore, to solve this (i.e. physical nature document issue) issue, both Poston and instant application dynamically generate logical relationships (see instant application paragraph 009, lines 4-5, reproduced here as well for convenience; “This permits the present system and method to display and manage content objects required by users of a controlling application in a logical versus physical manner”) of content objects (i.e. search results) so that the same file/object/content can be displayed under multiple locations or type or attribute kind (which is equivalent to record type). 

In other words, both Poston and instant application solves  physical nature problem of files or objects or item (i.e. document can only belong to one location) and displays files or objects or item under multiple locations or types by dynamically determining logical relationships of all objects/files/items returned by search queries (See Poston, paragraph 0065, lines 12-15; “In some embodiments, this relation is dynamically determined by exhaustive inspection of the item universe”; Poston, paragraph 0113, lines 8-15; “As s in the previously discussed embodiment, the files (objects), Attributes and Kinds are displayed in a hierarchical format that is independent of the position of the files in the hierarchical filing system.  Thus, files from many different folders (in the language of Unix or Linux, directories) may be positioned in the same position on the hierarchical display even though these files are in different positions in the file hierarchy”).

(see instant application, paragraph 0004, lines 7-9 and Poston, paragraph 0065, lines 12-15, Poston, paragraph 0113, lines 8-15) instead of physical manner so that user can find objects or files or items quickly and easily. 

Thus, Appellant correctly acknowledges above that bulk of the claimed feature is taught by the primary reference Poston. The only feature Poston lacks is having dynamic content engine (equivalent to poston’s database, element 750) does not couples controlling application and content management application (which is well practiced in the art for any application that is database driven and dynamic to have database separate from other modules or components of the application) which is remedied by the secondary reference, Nabi.

In summary, what Appellant cites above from Poston (i.e. abstract and paragraph 0027 of Poston cited in Appellant’s argument above) teaches the same subject matter which has been claimed in the instant application, performing a search based on passed-in input parameter that includes attributeId (equivalent to passed-in parameter “primary key” as claimed) and attribute kind (equivalent to passed-in parameter “record type” as claimed) and displaying search results in hierarchical tree format with logical or indirect relationship (instead of physical / direct) wherein the logical relationship is dynamically determined in real time in response to the search query.

Appellant argues “The Examiner improperly equates “a notification of the user’s access of the record” of claim 1 with “a user’s request to get data” in Poston. The “user’s request to get data” in Poston corresponds to the user querying a database. According to Poston, the user accesses the database using the user interface and provides a query against that database. Poston, para [0090]-[0091]. Following the language of claim 1, this teaching of Poston can be expressed as “the user accesses the controlling application repository 2 using the controlling application 1 and provides a query against the controlling application repository 2.” [the Brief, page 9]

In response, Examiner respectfully points out that in the first part of the argument, Appellant correctly acknowledges that “The “user’s request to get data” in Poston corresponds to the user querying a database. According to Poston, the user accesses the database using the user interface and provides a query against that database.” (see Appellant’s argument above). 
However, in the last part of the argument, Appellant’s interpretation (reproduce here: “the user accesses the controlling application repository 2 using the controlling application 1 and provides a query against the controlling application repository 2”) is incorrect. 
This is because a query is provided against a database (NOT controlling application repository 2).  The claimed “controlling application repository” is nothing but a disk storage that holds files and documents which had physical nature of documents issues that this instant application is trying to solve (see instant application, paragraph 004, lines 7-11, “physical nature of documents causes a wide variety of issues for organizations that slow down processes because the document cannot be located in more than one place at one time”).

A skilled artisan would appreciate that “controlling application repository” and “database” is not the same. A query can be processed in a database where said query can pass in parameter(s) that 

The examiner will address the issue of how the claim 1 limitation “a notification of the user’s access of the record” is taught by Poston’s teaching of “a user’s request to get data”.
First, examiner mapped “dynamic content engine” to Poston’s database (element 750 of figure 7) which dynamically returns data/content based on passed-in query parameters wherein the passed-in query parameters being atrributeId (equivalent to primary key of a record) and attribute kind (equivalent to record type). 
Second, with the broadest reasonable interpretation, examiner mapped “application controlling repository” as nothing but storage or repository that holds the controlling application, files or  documents or objects, data, etc.. In fact, every system having a storage can be interpreted as “controlling application repository”. In other words, every client that is running user interface of Poston includes “controlling application repository” which holds the controlling application, files, documents etc.

Claim feature in question is: “in response to the user of the controlling application accessing a record in a controlling application repository of the controlling application, receiving, by a dynamic content engine, a notification of user’s access of the record”

As Appellant correctly acknowledges, Poston teaches the user access the database using the user interface and provides a query against that database (see brief, page 9).
when the user is using “the user interface” (which is hosted at the controlling application repository) to access data located in a database (i.e. equivalent to claimed dynamic content engine) via providing a query, the controlling application repository (i.e. client, where the user interface is hosted and running) MUST send notification to the database (i.e. dynamic content engine) of said query so that database can respond the user interface with results. Without such notification received by the database (i.e. dynamic content engine), the user will never get the search results back. 
For clarity, another example of this is taught in the applied art, Nabi, at Figure 3.2.8 (reproduced below for convenience).

    PNG
    media_image2.png
    455
    887
    media_image2.png
    Greyscale

As it is depicted in the above sequence diagram, client (equivalent to Poston’s user interface) request to get data using iphone/web client user interface and send query against a CPS database. A skilled artisan would appreciate that without sending notification of said client’s request, database would never be able to return any results back to the client.

the controlling application repository (which hosts the user interface, i.e. controlling application) automatically sends notification to the database (claimed “dynamic content engine”) of said query so that the database can return results back to the user interface, i.e. controlling application. 

Appellant argues that “A more apt reading of the teachings of Poston, and one that a person of ordinary skill in the art would reasonably understand from the language of claim 1 in light of the Specification, is that the “user’s request to get data” of Poston corresponds to “the user of the controlling application accessing a record in a controlling application repository of the controlling application.” 
Using the reading of Poston as understood by one of ordinary skill in the art demonstrates that the Examiner has failed to provide any teaching in Poston or in Nabi of “receiving, by a dynamic content engine, a notification of the user’s access of the record ...” as recited in claim 1..” [the Brief, page 9-10]

In response, Examiner respectfully points out that in the first part of the argument, Appellant correctly acknowledges that “user’s request to get data” of Poston corresponds to “the user of the controlling application accessing a record in a controlling application repository of the controlling application.” of claim 1. (see Appellant’s arguments above).
Appellant does not appear to appreciate the second part of the argument, “ receiving, by a dynamic content engine, a notification of the user’s access of the record ...” automatically occurs in response to the user’s request using the user interface to get data from the database (i.e. 
In other words, when a user at Poston request to get data from database by providing a query, the controlling application repository (which hosts the user interface, i.e. controlling application) automatically sends notification to the database (claimed “dynamic content engine”) of said query so that the database can return results back to the user interface, i.e. controlling application. 

For details, please refer to the response of the previous arguments above, where examiner explicitly shown how ““ receiving, by a dynamic content engine, a notification of the user’s access of the record .” is taught by the same teaching of “user’s request to get data” of Poston.

Appellant argues that “This failure is further highlighted by the fact that Poston describes a user utilizing a user interface (equivalent to the controlling application of claim 1) to query a database (equivalent to the controlling application repository of claim 1). Poston clearly describes actions between these two components to provide data from the database to the user in response a query from the user. 
However, Poston provides no teaching or suggestion of an expressly recited third component of claim 1, namely, the dynamic content engine, which “[receives] ... a notification of the user’s access of the record [in the controlling application repository]” after the user accesses the database with the query.” [the Brief, page 10]


First, it appears that Appellant misunderstands examiner’s position and interpretation where examiner explicitly mapped “dynamic content engine” to “database” of Poston, element 750 (see final office action, page 3, “… (Poston, figure 7; paragraph 021, element 750 being dynamic content engine which provides data dynamically based on the request made by controlling application…”.)
 
Second, the claim in question does not recite ““[receives] ... a notification of the user’s access of the record [in the controlling application repository]” after the user accesses the database with the query.”.
Appellant appears to misinterpret examiner’s position and arguing claim feature which was never recited in the claim.

Appellant argues that “First, the Examiner offers a “clarification,” namely, “notification of user access record is being user’s request to get data.” Final Action, p. 3. As noted above, the Examiner appears to argue that “a user’s request to get data” is the same as “a notification of the user’s request to get data.” As set forth in claim 1, the user of the controlling application accesses a record in a controlling application repository (in the words of the Examiner, this is the “get data” part) and in response to this “get data,” the dynamic content engine receives a notification. “Requesting data” and “receiving a
notification when a user requests data” are not equivalent - one of ordinary skill in the art would simply would not consider these as equivalent. Further, regarding them as equivalent is unreasonable, particularly when both actions are separately recited in the claim and when the claims and Specification clearly delineate three components, namely, controlling application, controlling application repository, and dynamic content engine (whereas Poston only identifies two components: controlling application and controlling application repository).” [the Brief, page 10-11]

In response, Examiner respectfully disagrees.
Regarding arguments related with how teaching of recited claimed feature of “receiving, by a dynamic content engine, a notification of the user’s access of the record” lies in “a user’s request to get data” in Poston, please refer to examiner’s previous response above for details.

It appears that Appellant misinterprets examiner’s position and mapping. Examiner explicitly mentions database of Poston, element 750, is being dynamic content engine (see final office action, page 3). But, Appellant fails to recognize examiner’s interpretation and mapping of “dynamic content engine”.

In summary, Appellant appears to misinterpret examiner’s mapping, and Poston teaches all three elements (not two as Appellant is arguing in last part),  i) controlling application (which is the application that includes the user interface), ii) controlling application repository (which is the repository or storage that holds the controlling application, files, documents, objects etc) and iii) dynamic content engine (which is the database that returns data to user dynamically based on the passed-in query parameters). 

Appellant argues that “One of ordinary skill in the art would not recognize database storage 750 of Poston as the dynamic content engine recited in claim 1. Instead, one of ordinary skill in the art would readily recognize processor 710 of Poston as the controlling application of claim 1 and data storage 750 of Poston as the controlling application repository of claim 1, leaving unaccounted the dynamic content engine of claim 1.” [the Brief, page 12-13]

In response, Examiner respectfully disagrees.
The phrase “dynamic content engine” is broad and vague. A skilled artisan would appreciate that any system or device that has processor and able to render content dynamically would be considered a “dynamic content engine”. The core function of database is to make the application or software dynamic by rendering content dynamically based on the passed-in query parameter. That is exactly the Poston is doing. Poston’s database (element 750 of figure 7) returns data to user dynamically based on the passed-in parameter in the search query. Hence, database (element 750) of Poston is best suited to map claimed “dynamic content engine”.

Appellant argues that “processor 710 of Poston as the controlling application of claim 1”. A skilled artisan would not appreciate such interpretation and such interpretation is flatly incorrect. This is just because Processor (also known as CPU) is NOT an application. All the processor does is to execute commands from the application. The processor is not software/application but a hardware. Thus, processor 710 cannot be controlling application.

data storage 750 of Poston as the controlling application repository of claim 1”. Appellant appears to misinterpret examiner’s mapping and position. Examiner interprets database of poston (element 750) as “dynamic content engine”.
The phrase “controlling application repository” is also broad and vague. Examiner interprets “controlling application repository” as storage that holds controlling application, files and documents etc. in light of the problem statement which include “physical nature of documents causes a wide variety of issues for organizations that slow down processes because the document cannot be located in more than one place at one time” (see the instant application at paragraph 0004, lines 7-9). Core purpose of the instant application and poston is to dynamically generate logical relationship (regardless of its physical relationship) and display same files, documents, contents object in multiple locations to overcome said problem stated above.
Thus, in light of specification, controlling application repository is nothing but storage which holds files, documents, applications etc. 
In summary, Appellant misinterprets examiner’s mapping and Poston teaches all three elements (not: leaving unaccounted the dynamic content engine as Appellant argues),  i) controlling application (which is the application that includes the user interface), ii) controlling application repository (which is the repository or storage that holds the controlling application, files, documents, objects etc) and iii) dynamic content engine (which is the database that returns data to user dynamically based on the passed-in query parameters). 

Appellant argues that “Nabi does not address these deficiencies of Poston, nor does its combination with Poston. As such, the combination of Poston with Nabi fails to teach or suggest all the features of claim 1. Accordingly, for at least this reason, the Examiner has erred by failing to set forth a proper prima facie case of obviousness for claim 1, and the rejection must be reversed.” [the Brief, page 13]

In response, Examiner respectfully disagrees.
As discussed and shown above, “these deficiencies of Poston” are explicitly taught by Poston. For details, please refer to examiner’s response to previous arguments above.

Appellant argues that “Furthermore, the Examiner improperly equates a “primary key” of claim 1 with an “attributeid” of Poston and a “record type” of claim 1 with a “kind” of Poston. Generally speaking, one of ordinary skill in the art understands “attributes” to describe certain types of data in a database. Often in a table, for example, attributes correspond to various values of a given column of the table and records are the rows of the table. A primary key is typically used to identify a unique record in the table. Conversely, many records in a table may share a given attribute.
Rather than using records in a table, Poston specifically utilizes objects in a database. Individual instantiations of objects in a database are analogous to individual records (i.e., rows) in a table; such objects may have various “attributes” for each of any number of kinds associated with each object. The “kinds” are analogous to the column headings for the table and “attributes” are analogous to the specific values within a given column.” [the Brief, page 13]




It appears that the Appellant does not appreciate the claimed “attribute” in the context of “object-oriented programing”, and “attribute” in the context of database and tables.
First, Appellant states “ . Often in a table, for example, attributes correspond to various values of a given column of the table and records are the rows of the table.”, which is incorrect.  In the context of database and tables, attribute corresponds to column (also known as field) of the table (NOT the value of a given column as Appellant pointing out). Simply put, in the context of database, attribute is a column or field in a database table (NOT the value of the table). When a database table turned into an object or class for object oriented programming, all column of the database table becomes an attribute of the object. This means that column of a database table corresponds to attribute of an object or class in the object-oriented programing.
To clarify, if there is a class or object called “Attribute” which contains two attributes “AttributeID” (type integer) and “Name” (type string), this means that there is a corresponding table called “Attribute” which contain two columns i) AttributeID  and ii) Name wherein skilled artisans would appreciate that in this case “AttributeID” is the primary key of the Attribute table.
In other words, column name of a table and attribute of a class/object goes hand-in-hand which is common knowledge and well established in the art.
This knowledge is evidenced by the applied reference Nabi at figure 3.2.5 and section 4.1, where database table is mapped to corresponding objects having column name as attribute of the object/class wherein primary key regionId in region table is regionId attribute in Region object/class.
For convenience, reproduced below figure 3.2.5 (contains database schema) and section 4.1 (contains description of Region class) of Nabi reference which shows explicitly how attribute such as “RegionId” in Region class corresponds to RegionID column (which is a primary key) of Region table wherein attribute “RegionId” of Region class/object is corresponds to the Primary Key of Region table.

    PNG
    media_image3.png
    562
    856
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    502
    914
    media_image4.png
    Greyscale

Thus, Attribute class having attribute such as “attributeId” that Poston teaches (see Poston, paragraph 0025, 0026), means “attributeId” of Attribute class corresponds to “AttributeId” column of Attribute table wherein a skilled artisan would appreciate that “AtributeId” is being the primary key of Attribute table. Just the way Nabi reference disclosed how regionId attribute is equivalent to “RegionId” primary key of the region table.

In summary, as described above, it appears that Appellant does not appreciate the meaning of an attribute within the context of the database art. Attribute is not value of a column (that Appellant is refereeing to) and rather attribute is the column or filed of a table. In the area of class/object, attribute corresponds to column of the table. Thus, attributeId that poston teaches is the same as primary key attributeId in attribute table, just the way Nabi reference disclosed how regionId attribute of Region object is equivalent to “RegionId” primary key of the Region table.

Appellant argues that “Claim 1 recites, in pertinent part, “the notification comprising a primary key and a record type for the record.” The Examiner alleges that Poston teaches this feature of claim 1 as “wherein ‘attributed’ is equivalent to ‘primary key’ and ‘kind’ is being ‘record type’” and citing Poston at 1J[0076]-[0078]. Final Action, p. 3. One of ordinary skill in the art would not equate the relevant aspects of claim 1 with these teachings of Poston.” [the Brief, page 14]

In response, Examiner respectfully disagrees.
As mentioned before, subject matter of primary reference Poston and instant application is the same,  performing a search query on large heterogeneous collection of objects including files (see Poston paragraph 0003, line 1-3; paragraph 0113, lines 8-15) wherein attributes (equivalent to claimed term “record”) and attribute kind (equivalent to claimed term “record type”) are passed in as search query parameter and system displays a search results in a tree format which is dynamically generated in real-time (see Poston, paragraph 0091; paragraph 0076-0078). 

Poston sends search query parameters as object-oriented objects (see Poston, 0024), this means that attributeId of Atttribute object/class is equivalent to Primary Key of Attribute database table, just the way Nabi reference disclosed how regionId attribute of Region object is equivalent to “RegionId” primary key of the Region table. For details, please refer to the previous response as to how attributeId is the same as primary key of the attribute table.


Appellant argues that “Final Action, p. 4. However, Poston is silent with regard to “retrieving ... display commands based on the record type;” “retrieving ... required data that is associated
with the primary key;” or “retrieving ... related data that is related to [the] required data,”
each of which is performed by the dynamic content engine. One of ordinary skill in the
art would not glean these features from Figure 1 of Poston, and the Examiner does not
provide any further express teachings of these features from Poston” [the Brief, page 14]

In response, Examiner respectfully disagrees.
Poston teaches a system performing a search query against a database wherein attributes (equivalent to claimed term “record”) and attribute kind (equivalent to claimed term “record type”) are passed in as search query parameter and system displays a search results in a tree format which is dynamically generated in real-time (see Poston, paragraph 0091; figure 1[c], displayTree element 120 which shows search results displayed in tree format). 
Poston teaches search results that include not only object name (i.e. name of the each node, which is equivalent to “Required data”; this is because without node, tree cannot be drawn) but also other information such as quantity, size (equivalent to “related data”) in response to search query (see Poston, paragraph 0095, lines 4-7; “In still other embodiments, other information indicative of size or quantity such as size in bytes of digital objects associated with each of the displayed kinds and/or attribute is presented to user”).
In addition to retrieving all required and related data as shown above, the DisplayTree 120 also retrieve display commands dictating user on how to interact with returned search result objects (see Poston, paragraph 0096, lines 5-7; “Clarification: DisplayTree 120 allow user to drag and re-arrange nodes which means that the claimed term “display commands” is also retrieved by the search query which dictates how user can interact with search results.”).

In summary, as shown above, features in question, retrieving required data, related data and displayed commands in response to search query, is explicitly taught by Poston.

Appellant argues that “Again, the Examiner improperly equates the dynamic content engine of claim 1 with the database (i.e., DB server) of Nabi, and hence, fails to provide any teaching or suggestion whatsoever for the controlling application repository of claim 1. In fact, Nabi largely reiterates the teachings of Poston, namely, a client (e.g., browser) accessing and displaying records from a database (e.g., DB server). Nabi, Fig. 3.2.6, p. 27.” [the Brief, page 16]


In response, Examiner respectfully points out that, in the first part of the argument, Appellant appears to misunderstand and misinterpret examiner’s positon and mapping. Examiner maps “database” of Poston and “database” of Nabi is equivalent to “dynamic content engine”. 
As mentioned earlier, Poston teaches all three elements (not leaving unaccounted the dynamic content engine as Appellant argues),  i) controlling application (which is the application that includes the user interface), ii) controlling application repository (which is the repository or storage that holds the controlling application, files, documents, objects etc) and iii) dynamic content engine (which is the database that returns data to user dynamically based on the passed-in query parameters). 


As to second part of the argument (“In fact, Nabi largely reiterates the teachings of Poston, namely, a client (e.g., browser) accessing and displaying records from a database (e.g., DB server). Nabi, Fig. 3.2.6, p. 27”), Appellant’s assessment is correct. Poston and Nabi reference have same component as Poston, as Appellant correctly pointed out. 
The only reason examiner applied Nabi reference is to show explicitly claimed feature of “dynamic content engine (i.e. database) couples the content management application to the controlling application wherein the record is related to the content object”. Motivation for applying Nabi reference to Poston is to make the system more useful and modular and make the system easier to maintain. For details on how Nabi reference is applied to Poston, please refer to the final office action mailed on 02/14/2020.  
   











Respectfully submitted,

/Reza Nabi/
Primary Examiner, Art Unit 2175
02/23/2021

Conferees:
/WILLIAM L BASHORE/            Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                            
/KIEU D VU/            Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                            
                                                                                                                                                                 



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.